DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance:  The applicant's admitted prior art, as discussed at least on page 1 and in claim 11 includes an autosampler having the following elements:
a sampling needle, a swing arm, a main shaft, a synchronous rotating pulley, and a rotating shaft sleeve where (a) one end of the swing arm being fixed to the main shaft and the other end thereof being fixed with the sampling needle for supplying a sample, (b) the rotating shaft sleeve being installed in the synchronous rotating pulley, (c) the rotating shaft sleeve being mounted on the main shaft, and (d) the main shaft being rotatable around a central axis of the main shaft in synchronization with the rotating shaft sleeve, and movable up and down in the direction of the central axis with respect to the rotating shaft sleeve.
The prior art further teach that contact members are known.  See, for example, United States Patent 6,634,349 to Mizek et al.  In Mizek et al. there is contact member having a rolling member (reference item 60) coupled to an elastic member (reference item 64) such that the elastic member forces the rolling member to be in contact with a shaft (reference item 45).  The shaft appears to have at least two facing flat surfaces (reference item 57).  The prior art autosamplers do not appear to teach or suggest that:
the contact member penetrates the synchronous rotating pulley and the rotating shaft sleeve from one side of the synchronous rotating pulley in the radial direction thereof until it comes into contact with the main shaft, and the contact member is in rolling contact with the main shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
    

    
        1 Claim 1 is written in the format a suggested/required by the Chinese Patent Office and the European Patent Office where there is a prior art section and a "characterized by" section which is the improvement to the prior art.